Exhibit 99.1 Contact: For financial analysts – Joe Bergstein, 610-774-5609 For news media – George Biechler, 610-774-5997 PPL Corporation Two N. Ninth St. Allentown, PA 18101 PPL’s presentation to be webcast from Bank of America/Merrill Lynch conference on Sept. 22 ALLENTOWN, Pa. (Sept. 15, 2009) James H. Miller, chairman, president and chief executive officer of PPL Corporation (NYSE: PPL), will participate in a panel discussion on Tuesday, Sept. 22, at the Bank of America/Merrill Lynch 2009 Power & Gas Leaders Conference in New York City.
